                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION
                                5:20-cv-00131-KDB-DCK

JUDAMEYRE MCRAE,                    )
                                    )
            Plaintiff,              )
                                    )
vs.                                 )
                                    )                            ORDER
                                    )
                                    )
MELANIE CALKINS, et al.,            )
                                    )
            Defendants.             )
___________________________________ )

        THIS MATTER is before the Court on initial review of Plaintiff’s Complaint, filed under

Title VII of the Civil Rights Act of 1964 [Doc. 1] and on Plaintiff’s Application to Proceed in

Forma Pauperis [Doc. 2].

I.      BACKGROUND

        Plaintiff Judameyre McRae (“Plaintiff”) filed this Title VII employment discrimination

action on August 26, 2020, naming as Defendants Melanie Calkins, identified as a Human

Resources Manager at Niagara Bottling; Terry LNU, identified as a first shift supervisor at Niagara

Bottling; and FNU LNU, identified as a first shift forklift supervisor at Niagara Bottling.1 [Doc.

1]. Plaintiff claims that Defendants discriminated against him under Title VII based on race and

color through his termination from employment, unequal terms and conditions of his employment,

and retaliation. Plaintiff also purports to assert a claim for defamation. [Id. at 4]. Plaintiff alleges

that the discriminatory acts occurred on November 30, 2019. [Id.]. Plaintiff attempts to assert his



1
  On docketing Plaintiff’s Complaint, the Clerk included Niagara Bottling as a Defendant in these
proceedings. Plaintiff, however, did not name Niagara Bottling as a Defendant in his Complaint. The Court
will, therefore, instruct the Clerk to remove Niagara Bottling as a Defendant in the docket in this matter.



        Case 5:20-cv-00131-KDB-DCK Document 5 Filed 09/18/20 Page 1 of 4
claims with an email attached to his Complaint that appears to be written by Plaintiff to an Equal

Employment Opportunities Commission (EEOC) representative on May 5, 2020 in which he

“recaps [his] case.” [Doc. 1 at 7-8]. In this email, Plaintiff describes conduct he contends supports

findings of discrimination, retaliation, defamation, wrongful termination, “equal pay act,” and

“punitive damages.” [See id.].

       Plaintiff alleges having filed a Charge of Discrimination with the EEOC. [Doc. 1 at 5].

The EEOC sent Plaintiff its Right to Sue letter on August 5, 2020, indicating that it was “unable

to conclude that the information obtained establishes violations of the statutes.” [Id. at 9].

       Other than claiming entitlement to punitive damages, Plaintiff does not state what relief he

seeks. [See Doc. 1 at 5, 8].

II.    MOTION TO PROCEED IN FORMA PAUPERIS

       The Court first addresses Plaintiff’s motion to proceed in forma pauperis. Plaintiff’s

affidavit shows that he made “$10,000.00 or less” over the past twelve months and that he expects

$350.00 in income next month from unemployment benefits. [Doc. 2 at 1-2]. Plaintiff reports

having $800.00 in his bank account. [Id. at 2]. Plaintiff reports having a motor vehicle valued at

$24,000 and a 17-year-old daughter that relies on him for support. [Id. at 3]. Plaintiff reports that

he has total monthly expenses of $3,491.00, which includes $1,000.00 in medical expenses. [Id.

at 4-5]. The Court is satisfied that Plaintiff does not have sufficient funds to pay the filing fee.

The Court will, therefore, allow the motion and permit Plaintiff to proceed in forma pauperis.

III.   STANDARD OF REVIEW

       Because Plaintiff is proceeding in forma pauperis, the Court must review the Complaint to

determine whether it is subject to dismissal on the grounds that it is “frivolous or malicious [or]

fails to state a claim on which relief may be granted.” 28 U.S.C. § 1915(e)(2). In its frivolity



                                                  2

       Case 5:20-cv-00131-KDB-DCK Document 5 Filed 09/18/20 Page 2 of 4
review, this Court must determine whether the Complaint raises an indisputably meritless legal

theory or is founded upon clearly baseless factual contentions, such as fantastic or delusional

scenarios. Neitzke v. Williams, 490 U.S. 319, 327-28 (1989). Furthermore, a pro se complaint

must be construed liberally. Haines v. Kerner, 404 U.S. 519, 520 (1972). However, the liberal

construction requirement will not permit a district court to ignore a clear failure to allege facts in

her complaint which set forth a claim that is cognizable under federal law. Weller v. Dep’t of Soc.

Servs., 901 F.2d 387 (4th Cir. 1990).

IV.    DISCUSSION

       Title VII provides that an employer shall not “discriminate against any individual …

because of such individual’s race, color, religion, sex, or national origin.” 42 U.S.C. § 2000e-

2(a)(1). Here, Plaintiff alleges discriminatory termination, retaliation, and unequal terms and

conditions of employment. [Doc. 1 at 4]. Plaintiff also purports to state a claim for defamation.

[Id.]. Plaintiff, however, names only individuals as Defendants in this matter. Individuals may

not be held liable for unlawful discrimination under Title VII. Birkenbeck v. Marvel Lighting

Corp., 30 F.3d 507 (4th Cir. 1994); Lissau v. Southern Food Serv., Inc., 159 F.3d 177, 180 (4th

Cir. 1998) (noting that individual employees, including supervisors, cannot be held liable for Title

VII claims). As such, Plaintiff has failed to state a claim against any Defendant in this matter

under Title VII.

       Next, to allege a defamation claim, the Plaintiff must show: (1) that the defendant made

false, defamatory statements; (2) of or concerning the plaintiff; (3) which were published to a third

person; and (4) which caused injury to the plaintiff's reputation. Hall v. Charter Communications,

LLC, No. 3:17-cv-00497-GCM, 2018 WL 651345, at *2 (W.D.N.C. Jan. 31, 2018) (citing Tyson

v. L'eggs Products, Inc., 351 S.E.2d 834, 840 (N.C. Ct. App. 1987)). In support of his claim for



                                                  3

       Case 5:20-cv-00131-KDB-DCK Document 5 Filed 09/18/20 Page 3 of 4
defamation, Plaintiff alleges that “[he] was supposed to have said something [he] never [said] and

[he] was fired.” [Doc. 1 at 8]. He further alleges that no one wants to hire him because he was

accused of making threatening comments that he never made. [Id.]. Plaintiff does not allege who

made allegedly defamatory statements about him or that the statement(s) were published to a third

party. As such, Plaintiff has also failed to state a claim for defamation, even if the Court could

exercise supplemental jurisdiction, which it cannot absent valid Title VII claims.

       The Court, therefore, finds that Plaintiff’s Complaint fails to state a claim on which relief

may be granted. The Court will, however, allow Plaintiff thirty (30) days to amend his complaint,

if he so chooses.

V.     CONCLUSION

       For the reasons stated herein, Plaintiff shall have thirty (30) days in which to amend his

complaint in accordance with this Order.

       IT IS, THEREFORE, ORDERED that:

       1. Plaintiff shall have thirty (30) days in which to amend the complaint in accordance with

           the terms of this Order. If Plaintiff fails to so amend the complaint, this action will be

           dismissed without prejudice and without further notice to Plaintiff.

       2. Defendants Melanie Calkins, Terry LNU, FNU LNU are dismissed. See 28 U.S.C. §§

           1915(e).

       3. Plaintiff’s Motion to Proceed in Forma Pauperis [Doc. 2] is GRANTED.

       4. The Clerk is instructed to remove Niagara Bottling as a Defendant in the docket in this

           matter.                           Signed: September 18, 2020




                                                 4

       Case 5:20-cv-00131-KDB-DCK Document 5 Filed 09/18/20 Page 4 of 4
